The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on October 13, 2020.

Claims 1 and 10-28 are pending. Claims 2-9 were previously cancelled. Independent claims 1 and 21 are currently amended.  Claims 25-28 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	In independent claims 1 and 21, the limitation “wherein the width decrease is less than 5% from the point that the product has been stored at 20oC for 24 hours upon formation to the point that the product has been stored at 20oC for 2.5 months upon formation” (see last three lines in each of independent claims 1 and 21) lacks literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984). Hence, the above limitations are considered as new matter. 
	In claims 25 and 27, the limitation “wherein the width decrease is less than 2% from the point that the product has been stored at 20oC for 24 hours upon formation to the point that the product has been stored at 20oC for 2.5 months upon formation” (see lines 1-3 in each of claims 25 and 27) lacks literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984). Hence, the above limitations are considered as new matter. 
	In claims 26 and 28, the limitation “wherein the width decrease is less than 1% from the point that the product has been stored at 20oC for 24 hours upon formation to the point that the product has been stored at 20oC for 2.5 months upon formation” (see lines 1-3 in each of claims 26 and 28) lacks literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984). Hence, the above limitations are considered as new matter. 
	Remaining claims 10-20 and 22-24, which depend from claim 1 or claim 21, inherit the same rejection as in independent claims 1 or 21 above.
Claims 1 and 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms “improved” in independent claim 1, line 2, and independent claim 21, line 1 are relative terms which render the claims indefinite.  The terms “improved” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claims 10-20 and 22-28, being dependent from claims 1 or 21, inherit the same rejection as in claims 1 and 21 above. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 10-14, 17-20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Naqvi et al. (US 2015/0329807), hereinafter “Naqvi” in view of Yianakopoulos et al. (US 2011/0105377), hereinafter “Yianakopoulos”.
	Naqvi teaches a unit dose detergent composition comprising a water-soluble container formed from a water-soluble film material enclosing a liquid composition with a relatively high water content, wherein the liquid composition comprises (a) at least one surfactant, (b) at least polyols having 3 to 9 carbon atoms, and (c) about 15 wt % to about 35 wt % of water (see abstract). The liquid composition may contain about 5 wt% to about 75 wt% of one or more humectants, preferably about 7 wt% to about 50 wt% (see paragraph [0066], page 5). In one embodiment, the humectant is hexylene glycol; and in another embodiment, the humectant is propylene glycol, glycerol (also known as glycerin), or a combination thereof (see paragraph [0013], page 1).  In one embodiment, the at least one surfactant is a nonionic surfactant which includes polyalkylene glycol fatty acid esters, as one selection (see paragraph [0019], page 1; paragraph [0054], page 3). Other nonionic surfactants include alkoxylated, preferably ethoxylated fatty acid esters like methoxy ester ethoxylate (see paragraph [0052], page 3).  In Example 4, Naqvi teaches a liquid composition packed into a water-soluble film pouch, wherein the liquid composition comprises approximately 25 wt% of water, 8.2 wt% hexylene glycol (total of water and hexylene glycol which reads on the "solvent system" is 33.2 wt%), 18.0 wt% C12-C15 alcohol ethoxylate (nonionic surfactant), 20.0 wt% alkylbenzene sulfonic acids (anionic surfactant), 10.0 wt% sodium laureth sulfate (also an anionic surfactant, wherein the three surfactants read on “surfactant system” that is, beneficial composition), 10.0 wt% methyl ester ethoxylate (also a nonionic surfactant), 3.0 wt% coconut oil fatty acid, 2.5 wt% polyethylene imine; ethoxylated, 3.1 wt% enzyme and 0.60 wt% fragrance (see paragraph [0105], page 8). Naqvi also teaches that the pouches were tested for formula stability as well as film stability, and how well the pouches maintain their original form under harsh conditions and the unit dose detergent compositions preferably demonstrate acceptable stability over the entire duration of these tests (see paragraphs [0096]-[0097], page 7), which is construed to read on “improved product rigidity” of the instant claims. Naqvi, oC for 24 hours upon formation to the point that the product has been stored at 20oC for 2.5 months upon formation” as recited in claim 1, less than 2% at the conditions recited in claim 25, and less than 1% at the conditions recited in claim 26.    
	Yianakopoulos, an, analogous art, teaches that nonionic surfactants like polyoxyethylene acids (also known as polyalkylene glycol fatty acid esters) include PEG-100 stearate (see paragraph [0042], page 4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methyl ester ethoxylate, an ethoxylated fatty acid ester, with PEG-100 stearate because Naqvi teaches that ethoxylated fatty acid esters and polyalkylene glycol fatty acid esters are equivalent nonionic surfactants as disclosed in paragraphs [0052] and [0054], and that PEG-100 stearate is a specific polyalkylene glycol fatty acid ester as taught by Yianakopoulos, hence, the substitution of art recognized equivalents is within the level of ordinary skill in the art. In addition, the substitution of one nonionic surfactant for another is likely to be obvious when it does no more than yield predictable results.
	With respect to the width decrease of the product, i.e., less than 5% at the conditions recited in claim 1, less than 2% at the conditions recited in claim 25, and less than 1% at the conditions recited in claim 26, it would have been obvious to one having ordinary skill in the art .  

Claims 15-16, 21-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Naqvi and Yianakopoulos as applied to claims 1, 10-14, 17-20 and 24-26 above, and further in view of Adamy (US 2014/0274859).
	Naqvi and Yianakopoulos teach the features as discussed above. Naqvi and Yianakopoulos, however, fail to disclose the incorporation of an additional polyol such as PEG 200 or PEG 400 as recited in claims 15-16 and 21; and the width decrease of the product, i.e, “wherein the width decrease is less than 5% from the point that the product has been stored at 20oC for 24 hours upon formation to the point that the product has been stored at 20oC for 2.5 months upon formation” as recited in claim 21, less than 2% at the conditions recited in claim 27, and less than 1% at the conditions recited in claim 28.    
	Adamy, an analogous art, teaches a water-soluble unit dose pouch containing a liquid laundry detergent, wherein the liquid laundry detergent can include at least about 30 wt% water (see abstract; paragraph [0001], page 1). The liquid detergent may also contain various solvents as carriers in an amount from 1 to 50% by weight,  and suitable carriers include polyethylene glycols (PEG) having a molecular weight of from 200 to 5000 (see paragraph [0042], pages 3-4).	It would have been obvious to one having ordinary skill in the art before the effective 
	With respect to the width decrease of the product, i.e., less than 5% at the conditions recited in claim 21, less than 2% at the conditions recited in claim 27, and less than 1% at the conditions recited in claim 28, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the unit dose pouch of Naqvi, Yianakopoulos and Adamy to exhibit similar properties because  similar water-soluble pouch materials and  similar composition ingredients with overlapping proportions have been utilized, hence would behave similarly.  

Claims 1, 10-14, 17-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Naqvi et al. (US 2015/0329807), hereinafter “Naqvi” in view of Courbon et al. (US 2011/0300085), hereinafter “Courbon”.
	Naqvi teaches a unit dose detergent composition comprising a water-soluble container formed from a water-soluble film material enclosing a liquid composition with a relatively high water content, wherein the liquid composition comprises (a) at least one surfactant, (b) at least one humectant selected from the group consisting of polyols having 3 to 9 carbon atoms, and (c) about 15 wt % to about 35 wt % of water (see abstract). The liquid composition may contain about 5 wt% to about 75 wt% of one or more humectants, preferably about 7 wt% to about 50 wt% (see paragraph [0066], page 5). In one embodiment, the humectant is hexylene glycol; and in another embodiment, the humectant is propylene glycol, glycerol (also known as glycerin), or a combination thereof (see paragraph [0013], page 1).  In one embodiment, the at least one surfactant is a nonionic surfactant which includes polyalkylene glycol fatty acid esters, as one selection (see paragraph [0019], page 1; paragraph [0054], page 3). Other nonionic surfactants include alkoxylated, preferably ethoxylated fatty acid esters like methoxy ester ethoxylate (see paragraph [0052], page 3).  In Example 4, Naqvi teaches a liquid composition packed into a water-soluble film pouch, wherein the liquid composition comprises approximately 25 wt% of water, 8.2 wt% hexylene glycol (total of water and hexylene glycol which reads on the "solvent system" is 33.2 wt%), 18.0 wt% C12-C15 alcohol ethoxylate (nonionic surfactant), 20.0 wt% alkylbenzene sulfonic acids (anionic surfactant), 10.0 wt% sodium laureth sulfate (also an anionic surfactant, wherein the three surfactants read on “surfactant system” that is, beneficial composition), 10.0 wt% methyl ester ethoxylate (also a nonionic surfactant), 3.0 wt% coconut oil fatty acid, 2.5 wt% polyethylene imine; ethoxylated, 3.1 wt% enzyme and 0.60 wt% fragrance (see paragraph [0105], page 8). Naqvi also teaches that the pouches were tested for formula stability as well as film stability, and how well the pouches maintain their original form under harsh conditions and the unit dose detergent compositions preferably demonstrate acceptable stability over the entire duration of these tests (see paragraphs [0096]-[0097], page 7), which is construed to read on “improved product rigidity” of the instant claims. Naqvi, however, fails to specifically disclose the incorporation of the specific polyalkylene glycol fatty acid ester, i.e., PEG 40 stearate or PEG 100 stearate, say into the composition in Example 4, as recited in claim 1; and the width decrease of the product, i.e, “wherein the width decrease is less than 5% from the point that the product has been stored at 20oC for 24 hours upon formation to the point that the product has been stored at 20oC for 2.5 months upon 
	Courbon, an analogous art, teaches that nonionic surfactants like fatty acid esters of polyethylene glycol (also known as polyalkylene glycol fatty acid esters) include PEG-40 monostearate (also known as PEG-40 stearate) (see paragraph [0030], page 3) and PEG-100 stearate (see Table 8, page 7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methyl ester ethoxylate, an ethoxylated fatty acid ester, with PEG-40 stearate or PEG-100 stearate because Naqvi teaches that ethoxylated fatty acid esters and polyalkylene glycol fatty acid esters are equivalent nonionic surfactants as disclosed in paragraphs [0052] and [0054], and that PEG-40 stearate or PEG-100 stearate are specific polyalkylene glycol fatty acid esters as taught by Courbon, hence, the substitution of art recognized equivalents is within the level of ordinary skill in the art. In addition, the substitution of one nonionic surfactant for another is likely to be obvious when it does no more than yield predictable results.
	With respect to the width decrease of the product, i.e., less than 5% at the conditions recited in claim 1, less than 2% at the conditions recited in claim 25, and less than 1% at the conditions recited in claim 26, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the unit dose pouch of Naqvi and Courbon to exhibit similar properties because  similar water-soluble pouch materials and  similar composition ingredients with overlapping proportions have been utilized, hence would behave similarly.  

Claims 15-16, 21-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Naqvi and Courbon as applied to claims 1, 10-14, 17-20 and 23-26 above, and further in view of Adamy (US 2014/0274859).
	Naqvi and Courbon teach the features as discussed above. Naqvi and Courbon, however, fail to disclose the incorporation of an additional polyol such as PEG 200 or PEG 400 as recited in claims 15-16 and 21; and the width decrease of the product, i.e, “wherein the width decrease is less than 5% from the point that the product has been stored at 20oC for 24 hours upon formation to the point that the product has been stored at 20oC for 2.5 months upon formation” as recited in claim 21, less than 2% at the conditions recited in claim 27, and less than 1% at the conditions recited in claim 28.    
	Adamy, an analogous art, teaches a water-soluble unit dose pouch containing a liquid laundry detergent, wherein the liquid laundry detergent can include at least about 30 wt% water (see abstract; paragraph [0001], page 1). The liquid detergent may also contain various solvents as carriers in an amount from 1 to 50% by weight,  and suitable carriers include polyethylene glycols (PEG) having a molecular weight of from 200 to 5000 (see paragraph [0042], pages 3-4).	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated PEG 200 or PEG 400  into the liquid composition of Naqvi and Courbon because this would provide as a solvent carrier as taught by Adamy in paragraph [0042].
.  

Response to Arguments
Applicant's arguments filed on October 13, 2020 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1, 10-14, 17-20 and 24-26 under 35 U.S.C. 103 as being unpatentable over Naqvi in view of Yianakopoulos; and the rejection of claims 15-16, 21-22 and 27-28 under 35 U.S.C. 103 as being unpatentable over Naqvi and Yianakopoulos as applied to claims 1, 10-14, 17-20 and 24-26 above, and further in view of Adamy, as they apply to the present claims, Applicant argues that while Naqvi relates to a unit dose detergent composition, it does not teach formulating the composition in a particular way in order to maintain the rigidity of the unit dose product and Naqvi fails to teach all of the components as claimed in claims 1 and 21. Applicant also argues that Yianakopoulos does not relate to a unit dose product and is directed to “all purpose compositions” with degreasing effect and a sequestering agent is a must-have agent in the Yianakopoulos composition. Applicant also argues that Yianakopoulos product is owned by Colgate-Palmolive Company, and Colgate-
	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraphs 8 and 9 above. As stated above, with respect to the product rigidity, Naqvi teaches that the pouches were tested for formula stability as well as film stability, and how well the pouches maintain their original form under harsh conditions and the unit dose detergent compositions preferably demonstrate acceptable stability over the entire duration of these tests as disclosed in paragraphs [0096]-[0097]. With respect to the width decrease of the product, the same reasons as in paragraph 8 and 9 above apply here as well. In addition, please note that the compositions of Yianakopoulos have a wide number of applications such as home care applications, industrial and institutional applications (see paragraph [0055], page 5), and examples of home care applications include products such as: home care and industrial and institutional applications, such as laundry detergents; dishwashing detergents (automatic and manual); among others (see paragraph [0056], page 5). Please also note that the rejection on the record was not based on the “Fabuloso® product,” rather on the Yianakopoulos reference which teaches that the composition can also be used as laundry detergents or dishwashing detergents, hence Yianakopoulos is an analogous art. The 
	With respect to the rejection of claims 1, 10-14, 17-20 and 23-26 under 35 U.S.C. 103 as being unpatentable over Naqvi in view of Courbon; and the rejection of claims 15-16, 21-22 and 27-28 under 35 U.S.C. 103 as being unpatentable over Naqvi and Courbon as applied to claims 1, 10-14, 17-20 and 23-26 above, and further in view of Adamy, as they apply to the present claims, Applicant argues that while Naqvi relates to a unit dose detergent composition, it does not teach formulating a composition in a particular way in order to maintain the rigidity of the unit dose product and Naqvi fails to teach all of the components as claimed in claims 1 and 21. Applicant also argues that Courbon does not relate to a unit dose product and is not an analogous art since Courbon is directed to home and personal care compositions and a silicon oil-in-water emulsion stabilized by a protein or peptide and at least one home and/or person care ingredient are must-have agents in the Courbon formulation. Applicant then argues that a person of ordinary skilled in the art would not have looked at Courbon for formulating a unit dose composition product for laundry or dish cleaning. With respect to Adamy, Applicant argues that Adamy also fails to teach formulating a composition in a particular way in order to maintain the rigidity of the unit dose product.
	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraphs 10 and 11 above. As stated above, with respect to the product rigidity, Naqvi teaches that the pouches were tested for formula stability as well as film stability, and how well the pouches maintain their original form under harsh conditions and the unit dose detergent compositions preferably demonstrate acceptable stability over the entire duration of these tests as disclosed in paragraphs [0096]-[0097]. With respect to the width decrease of the product, the same reasons as in paragraph 10 and 11 above apply here as well. In addition, please note that Courbon teaches home and personal care compositions and the home care compositions include liquid detergents, solid detergents, fabric softeners and hard surface cleaners, in particular fabric care compositions (see paragraph [0051], page 4), hence Courbon is an analogous art. The secondary reference to Adamy is maintained for the same reasons as set forth in paragraph 11 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jagannathan Vasudevan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                       /LORNA M DOUYON/                                                                                       Primary Examiner, Art Unit 1761